Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Devernoe on 3/18/2022.

The application has been amended as follows: 

1. (Currently Amended) Device for capacitive measurement of a filling level of a filling medium in a filling volume that can be filled with a filling medium, comprising:
- a first measuring element,
- a second measuring element, wherein the second measuring element is created such that a potential gradient [[forms]] can be formed between a first portion of the second measuring element, and a second portion of the second measuring element;
- a voltage generation means that is associated with the second measuring element and is configured to generate a first electrical voltage and a second electrical the first electrical voltage and the second electrical voltage to the second measuring element;
- a control means that is associated with the voltage generation means and is configured to control the operation of the voltage generation means such that the first and second electrical voltage is applied in an alternating manner to the first and the second portion of the second measuring element; wherein
the control means is configured to control operation of the voltage generation means to apply the first electrical voltage to the first portion while the second electrical voltage is applied to the second portion in a first time interval, and to control operation of the voltage generation means to apply the first electrical voltage to the second portion while the second electrical voltage is applied to the first portion in a second time interval.

3. (Currently Amended) Device according to claim 2, further comprising an evaluation device that is associated with the measuring device and is configured for evaluating the measured electrical charge during the alternating application of the first and second electrical voltage to the first and second portion of the second measuring element, to determine the filling level of the filling medium in the filling volume.

12. (Currently Amended) Measuring assembly for capacitive measurement of a filling level of a filling medium in a filling volume that can be filled with a filling medium, comprising:
can be formed between a first portion of the [[first]] measuring element and a second portion of the [[first]] measuring element;

- a voltage generation means that is associated with the measuring element and is configured to generate a first electrical voltage and a second electrical voltage that is optionally different from the first electrical voltage, and to apply [[these]] the first electrical voltage and the second electrical voltage to the measuring element;
- a control means that is associated with the voltage generation means and is configured to control the operation of the voltage generation means such that the first and second electrical voltage is applied in an alternating manner to the first and second portion of the 

13. (Currently Amended) Method for capacitive measurement of a filling level of a filling medium in a filling volume that can be filled with a filling medium, comprising the steps of:

- providing a second measuring element, wherein the second measuring element is created such that a potential gradient [[forms]] can be formed between a first portion of the second measuring element, and a second portion of the second measuring element;
- providing or generating a first electrical voltage and a second electrical voltage that is optionally different from the first electrical voltage;
- applying the generated first and second electrical voltage alternately to the first and second portion of the second measuring element,
- measuring the electrical charge between the first and second measuring element during the alternating application or presence of the first and second electrical voltage on the second measuring element,
- evaluating the measured charges during the alternating application or presence of the first and second electrical voltage on the second measuring element, to determine the filling level of the filling medium in the filling volume; wherein
applying the generated first and second electrical voltage alternately to the first and second portion of the second measuring element comprises applying the first electrical voltage to the first portion while the second electrical voltage is applied to the second portion in a first time interval, and applying the first electrical voltage to the second portion while the second electrical voltage is applied to the first portion in a second time interval.

Claims 1, 3, 12 and 13 were amended to clarify the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853